[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY
This cause is an accelerated appeal from a decision of the Clinton County Municipal Court denying the suppression motion of defendant-appellant, Edgar M. Lowe.1
Appellant's first assignment of error is overruled for the reason that the trial court correctly determined the traffic stop in this case was not unreasonable where the police officer stopped appellant's vehicle based on probable cause that a traffic violation had occurred. See Whrenv. United States (1996), 517 U.S. 806, 810, 116 S.Ct. 1769, 1772; Daytonv. Erickson (1996), 76 Ohio St.3d 3, syllabus. The cases cited by appellant concerning de minimis traffic violation stops have been effectively overruled by the Ohio Supreme Court's decisions in State v.Wilhelm (1998), 81 Ohio St.3d 444, and Erickson, 76 Ohio St.3d at 3. This court has expressly overruled State v. Johnson (1995), 105 Ohio App.3d 37, and its progeny to the extent those cases incorrectly maintain that an officer must have a reasonable articulable suspicion to initiate a traffic stop even where the driver of the vehicle has committed a traffic violation. State v. Moeller (Oct. 23, 2000), Butler App. No. CA99-07-128, unreported.
Pursuant to App.R. 11.1(E), this entry shall not be relied upon as authority and will not be published in any form. A certified copy of this judgment entry shall constitute the mandate pursuant to App.R. 27.
Costs to be taxed in compliance with App.R. 24.
William W. Young, Presiding Judge, Anthony Valen, Judge, Stephen W. Powell, Judge.
1 Pursuant to Loc.R. 6(A), we have sua sponte assigned this appeal to the accelerated calendar.